               Case 18-66925-jwc                  Doc 1     Filed 10/05/18 Entered 10/05/18 15:14:07                              Desc Main
                                                            Document      Page 1 of 13
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Fly Low, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2555 Chantilly Drive
                                  Atlanta, GA 30324
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 18-66925-jwc                  Doc 1        Filed 10/05/18 Entered 10/05/18 15:14:07                              Desc Main
Debtor
                                                                 Document      Page 2 ofCase
                                                                                         13 number (if known)
          Fly Low, Inc.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                          Case number
                                                  District                                 When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                             Relationship
                                                  District                                 When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 18-66925-jwc               Doc 1         Filed 10/05/18 Entered 10/05/18 15:14:07                                Desc Main
Debtor
                                                              Document      Page 3 ofCase
                                                                                      13 number (if known)
         Fly Low, Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 18-66925-jwc              Doc 1        Filed 10/05/18 Entered 10/05/18 15:14:07                                Desc Main
Debtor
                                                             Document      Page 4 ofCase
                                                                                     13 number (if known)
          Fly Low, Inc.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 5, 2018
                                                  MM / DD / YYYY


                             X   /s/ Teri Galardi                                                        Teri Galardi
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Louis G. McBryan                                                     Date October 5, 2018
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Louis G. McBryan 480993
                                 Printed name

                                 McBRYAN, LLC
                                 Firm name

                                 6849 Peachtree Dunwoody Road
                                 Builing B-3, Suite 100
                                 Atlanta, GA 30328
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      678-733-9322                 Email address      lmcbryan@mcbryanlaw.com

                                 480993 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                  Case 18-66925-jwc               Doc 1     Filed 10/05/18 Entered 10/05/18 15:14:07                Desc Main
Debtor
                                                            Document      Page 5 ofCase
                                                                                    13 number (if known)
           Fly Low, Inc.
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                    Chapter     11
                                                                                                                Check if this an
                                                                                                                amended filing




                                                          FORM 201. VOLUNTARY PETITION

                                                     Pending Bankruptcy Cases Attachment



Debtor     Country Club, Inc.                                                       Relationship to you     Affiliate
District   Northern District of Georgia               When     10/05/18             Case number, if known   18-66879
Debtor     Trop, Inc.                                                               Relationship to you     Affiliate
District   Northern District of Georgia               When     9/19/18              Case number, if known   18-65726




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 5
                    Case 18-66925-jwc                     Doc 1         Filed 10/05/18 Entered 10/05/18 15:14:07                                       Desc Main
                                                                        Document      Page 6 of 13

 Fill in this information to identify the case:
 Debtor name Fly Low, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Gerald Tobin                                                                                                                                                             $35,302.24
 4551 Ponce de Leon
 Blvd
 Miami, FL
 33146-1832
 Janice Dennis                                                   Judgment in the        Contingent                                                                      $208,195.20
 c/o Harlan S. Miller,                                           USDC, Southern         Disputed
 Esq.                                                            District of Florida,
 6868 Leslie Lane                                                Case No.
 Macon, GA 31220                                                 1:14-cv-21244-JG
 Jaszmann Espinoza                                               Judgment in the        Contingent                                                                      $125,099.52
 c/o Harlan S. Miller,                                           USDC, Southern         Disputed
 Esq.                                                            District of Florida,
 6868 Leslie Lane                                                Case No.
 Macon, GA 31220                                                 1:14-cv-21244-JG
 Kiara Scott                                                     Judgment in the        Contingent                                                                        $37,976.64
 c/o Harlan S. Miller,                                           USDC, Southern         Disputed
 Esq.                                                            District of Florida,
 6868 Leslie Lane                                                Case No.
 Macon, GA 31220                                                 1:14-cv-21244-JG
 Netonia Bell                                                    Judgment in the        Contingent                                                                        $76,220.00
 c/o Harlan S. Miller,                                           USDC, Southern         Disputed
 Esq.                                                            District of Florida,
 6868 Leslie Lane                                                Case No.
 Macon, GA 31220                                                 1:14-cv-21244-JG
 Queen Lewis                                                     Judgment in the        Contingent                                                                      $214,456.32
 c/o Harlan S. Miller,                                           USDC, Southern         Disputed
 Esq.                                                            District of Florida,
 6868 Leslie Lane                                                Case No.
 Macon, GA 31220                                                 1:14-cv-21244-JG
 Ronika Jones                                                    Judgment in the        Contingent                                                                      $317,510.00
 c/o Harlan S. Miller,                                           USDC, Southern         Disputed
 Esq.                                                            District of Florida,
 6868 Leslie Lane                                                Case No.
 Macon, GA 31220                                                 1:14-cv-21244-JG




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 18-66925-jwc                     Doc 1         Filed 10/05/18 Entered 10/05/18 15:14:07                                       Desc Main
                                                                        Document      Page 7 of 13

 Debtor    Fly Low, Inc.                                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Schulten Ward &                                                                                                                                                          $89,907.91
 Turner
 260 West Peachtree
 Street NW
 #2700
 Atlanta, GA 30303
 Seleta Stanton                                                  Judgment in the        Contingent                                                                      $414,178.40
 c/o Harlan S. Miller,                                           USDC, Southern         Disputed
 Esq.                                                            District of Florida,
 6868 Leslie Lane                                                Case No.
 Macon, GA 31220                                                 1:14-cv-21244-JG
 Shanice Bain                                                    Judgment in the        Contingent                                                                      $163,016.62
 c/o Harlan S. Miller,                                           USDC, Southern         Disputed
 Esq.                                                            District of Florida,
 6868 Leslie Lane                                                Case No.
 Macon, GA 31220                                                 1:14-cv-21244-JG
 Steveontrae                                                     Judgment in the        Contingent                                                                      $229,820.00
 McDowell                                                        USDC, Southern         Disputed
 c/o Harlan S. Miller,                                           District of Florida,
 Esq.                                                            Case No.
 6868 Leslie Lane                                                1:14-cv-21244-JG
 Macon, GA 31220




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 18-66925-jwc   Doc 1   Filed 10/05/18 Entered 10/05/18 15:14:07   Desc Main
                                Document      Page 8 of 13

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Apetsiwa Shaw-Taylor
                         c/o Harlan S. Miller, Esq.
                         6868 Leslie Lane
                         Macon, GA 31220



                         Ashley Delgado
                         c/o Harlan S. Miller, Esq.
                         6868 Leslie Lane
                         Macon, GA 31220



                         Breonna Beck
                         c/o Harlan S. Miller, Esq.
                         6868 Leslie Lane
                         Macon, GA 31220



                         Brittnet Gregory
                         c/o Harlan S. Miller, Esq.
                         6868 Leslie Lane
                         Macon, GA 31220



                         Christyona Hartzog
                         c/o Harlan S. Miller, Esq.
                         6868 Leslie Lane
                         Macon, GA 31220



                         Georgia Attorney General
                         40 Capitol Square, SW
                         Atlanta, GA 30334



                         Georgia Department of Revenue
                         Compliance Division
                         1800 Century Blvd, Suite 9100
                         Atlanta, GA 30345



                         Gerald Tobin
                         4551 Ponce de Leon Blvd
                         Miami, FL 33146-1832
Case 18-66925-jwc   Doc 1   Filed 10/05/18 Entered 10/05/18 15:14:07   Desc Main
                            Document      Page 9 of 13


                     Internal Revenue Service
                     Centralized Insolvency Unit
                     PO Box 7346
                     Philadelphia, PA 19101



                     Internal Revenue Service
                     401 W. Peachtree Street NW
                     Stop 334-D
                     Atlanta, GA 30308



                     Janice Dennis
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Jaszmann Espinoza
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Jordan Hargraves
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Keesha Weems
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Kenyatta Clay
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Kiara Scott
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220
Case 18-66925-jwc   Doc 1   Filed 10/05/18 Entered 10/05/18 15:14:07   Desc Main
                            Document     Page 10 of 13


                     Krystal Wright
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Montonya Minnis
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Netonia Bell
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Office of the US Trustee
                     75 Ted Turner Drive SW
                     Room 362
                     Atlanta, GA 30303



                     Princess Callahan
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Queen Lewis
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Ronika Jones
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Schulten Ward & Turner
                     260 West Peachtree Street NW
                     #2700
                     Atlanta, GA 30303
Case 18-66925-jwc   Doc 1   Filed 10/05/18 Entered 10/05/18 15:14:07   Desc Main
                            Document     Page 11 of 13


                     Seleta Stanton
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Shanice Bain
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Shanrika Duhart
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Shavonne Moore
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Steveontrae McDowell
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Teri Galardi
                     2555 Chantilly Drive
                     Atlanta, GA 30324



                     Teri Galardi Property Trust
                     2555 Chantilly Drive
                     Atlanta, GA 30324



                     U.S. Attorney General
                     U.S. Department of Justice
                     950 Pennsylvanie Avenue, NW
                     Washington, DC 20530-0001
Case 18-66925-jwc   Doc 1   Filed 10/05/18 Entered 10/05/18 15:14:07   Desc Main
                            Document     Page 12 of 13


                     U.S. Attorney's Office
                     Attn: John A. Horn
                     75 Ted Turner Drive, SW, #600
                     Atlanta, GA 30303



                     US Department of Treasury
                     1500 Pennsylvanie Avenue, NW
                     Washington, DC 20220



                     Whitney Hairston
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220



                     Yamilee Bennett
                     c/o Harlan S. Miller, Esq.
                     6868 Leslie Lane
                     Macon, GA 31220
             Case 18-66925-jwc                       Doc 1           Filed 10/05/18 Entered 10/05/18 15:14:07              Desc Main
                                                                     Document     Page 13 of 13



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Fly Low, Inc.                                                                                  Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Fly Low, Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 5, 2018                                                       /s/ Louis G. McBryan
 Date                                                                  Louis G. McBryan 480993
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Fly Low, Inc.
                                                                       McBRYAN, LLC
                                                                       6849 Peachtree Dunwoody Road
                                                                       Builing B-3, Suite 100
                                                                       Atlanta, GA 30328
                                                                       678-733-9322 Fax:678-498-2709
                                                                       lmcbryan@mcbryanlaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
